DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2 and 3 are pending in the application. Claim 1 is withdrawn from consideration and was examined in application 15/829,906, which is now abandoned.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear how 28-32 hours is counted “from the day”. For purposes of examination, a fermentation and aging time of 28-32 hours is considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2 and 3 are rejected under 35 USC 103 as being unpatentable over Fang et al. (CN 103478414 A, machine translation attached) in view of Iritani et al. (JP2005218458 (A)), machine translation attached. 
Fang [0008] discloses subjecting perilla seed powder, grain flour, bran, (which is considered to include any type of cereal bran),  molasses, and sunflower seed oil to fermentation by lactobacilli. (steps 1 and 2 as claimed). The ratio of perilla seed powder, corn flour, molasses, sunflower oil and water is preferably 2-6: 2-6: 20-50: 1-2: 100 in this step [0009]. The feed composition in  Fang has  an exemplary amount of about 6% perilla meal, 20% of a bran component, grain (corn flour),  overlapping or close to the claimed range as in step 3). 
A liquid ferment comprising perilla seed powder and Lactobacillus plantarum is added to grain and other ingredients, including bran, (roughage as claimed) to achieve fermentation.  The fermentation temperature is 32-40 ° C, for 12-148 hours. 
One of ordinary skill in the art would experimentally optimize a fermentation temperature and time based on the Lactobacillus species in fermentation and the product produced, with a reasonable expectation of successfully preparing fermented perilla meal for adding to grain or other ingredients to produce a fermented feed product. Probiotic comprising Lactobacillus plantarum is added at a level of 0.5 to 20 parts per 100 parts, which overlaps the amount in step 4).
Fang discloses bran, but does not specifically disclose “rice straw” or oat.   However, Iritani discloses advantageously fermenting agricultural waste materials such as rice straw with Lactobacilli, including Lactobacillus plantarum to produce feed with improved nutritional properties including dietary fiber content. As Fang discloses fermentation of bran, which is a known source of dietary fiber, with Lactobacillus plantarum, it would have been obvious to one of ordinary skill in the art to modify the composition in Fang by further including roughage such as rice straw that is a known waste material, as a dietary fiber source, to economically obtain improved nutritional properties in a feed composition,   with a reasonable expectation of success.  
Regarding the claimed particle size of perilla meal, according to the applicant, (specification [0037]),   “the set size of the perilla meal is determined in consideration of the fact that it should be a suitable size to be fermented and aged after the probiotics are added and mixed, and it should be crushed to such an extent that it is easy to feed the livestock to be fed.  According to many years of testing in the livestock industry field, it is typically preferable to crush the perilla meal to a diameter of 1.5 to 2.5 mm or less.” 
Therefore, the selection appears to be a typical particle size applied in the art for easily mixing with other ingredients, as meal is typically in the form of a cake.  There is no patentable distinction between a seed powder and meal powder in a composition as claimed for the purpose of subsequent fermentation to produce a feed enriched in specific fatty acids. 
The fermented product is added to soybean meal, and corn flour with solid state fermentation to produce a feed product, as in steps 5) and 6), the fermentation being carried out at 36 deg.C for 48-96 hours, for example [0015]. 
Regarding the time and temperature of fermentation and aging in claim 3, One of ordinary skill in the art would experimentally optimize a fermentation temperature and time based on the Lactobacillus species in fermentation and the product produced, with a reasonable expectation of successfully preparing fermented perilla meal for adding to grain or other ingredients to produce a fermented feed product, 
Claims 2 and 3 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793